Wilkes, J.
This bill was filed to obtain judgment on several notes, and foreclose a mortgage to secure them. On one of these notes, Johnson appeared as joint maker with Matson, and made defense that he had been released by the creditors’ taking a deed of trust from the principal and extending time without his consent. The Chancellor held that Johnson was released, but gave judgment against Matson *633on that and other notes, and ordered the .deed of trust foreclosed. Thereupon, complainant was permitted to appeal from so much of the decree as released Johnson, and it has brought this case here as to Johnson alone, and assigned errors. The cause has been heard by the Court of Chancery Appeals, and that Court is of opinion the .appeal is premature, and should be dismissed. We concur in this opinion. The effect of the appeal Avould be to split up the case, leaving part of it undetermined in the Court below against Matson, and part in this Court against Johnson. It may be that when the land of Matson, the principal, is sold, there will be no occasion to further pursue Johnson, the surety. We do- not think the decree final, from which an appeal would lie as matter of right, nor that it is a case within the jurisdiction of the Chancellor to grant an appeal.
It must, therefore, be dismissed at cost of appellant.